Citation Nr: 0509377	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a rib 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of a 
nerve injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.  The Board initially reviewed this 
matter in January 2004, at which time, the appeal was 
remanded for compliance with new procedures.  Review of the 
file demonstrates the Remand directives were completed and 
the Board may now proceed with a decision.

The issues of entitlement to service connection for residuals 
of a back and nerve injuries are addressed in the REMAND 
portion of the decision below; they are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for residuals of a 
rib injury; all reasonable development necessary for the 
disposition of the appeal of this claim has been completed.

2.  The veteran underwent treatment for discomfort superior 
of the rib cage, bilaterally, on one occasion during service 
that resolved with treatment; service and post-service 
medical evidence fail to show a current diagnosis of a rib 
disability, to include residuals of a rib injury.






CONCLUSION OF LAW

Service connection for claimed  residuals of a rib injury is 
not warranted.   38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final rules to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001), codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim after the enactment of the 
VCAA.  Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the March 2002 rating decision, the November 
2002 Statement of the Case (SOC), and the November 2004 
Supplemental Statement of the Case (SSOC) adequately informed 
the veteran of the information and evidence needed to 
substantiate his claim.  The Board observes that both the SOC 
and the SSOC informed the veteran of the VCAA statute and 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, the veteran appealed a March 2002 rating 
decision.  The AOJ initially provided notice to the claimant 
in November 2001, regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  An additional notice was sent in 
February 2004.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran before the RO decision that is the subject of 
this appeal and supplemented with more detailed information 
after the rating decision.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the VCAA notice provided to the 
appellant all four elements.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claims.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
considered the necessity of a VA medical examination and 
opinion to resolve the veteran's appeal.  In this regard, the 
Board determined that a medical opinion was unnecessary to 
resolve the issue of service connection for residuals of a 
rib injury because the post-service medical evidence, which 
includes several examinations in recent years, is negative 
for any findings relating to a rib disability, to include 
residuals of a rib injury.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.


FACTUAL BACKGROUND

The service medical records show that in July 1973, the 
veteran ambulated to the emergency room for treatment 
following an accident.  He reported that he had been pinned 
on his sides by the gangplank on the brow.  When he underwent 
medical examination, he was in no apparent distress, but he 
did complain of discomfort superior of the rib cage, 
bilaterally.  The remaining service medical records, 
including a separation physical examination in March 1975, 
are negative for any complaint or diagnosis of a rib 
disability, to include residuals of a rib injury.

Private post-service records show the veteran sought 
treatment in January 1980 for an ache in his chest and a 
backache.  He continued to seek treatment periodically 
between July 1981 and October 1983; no specific complaints or 
diagnoses pertained to the chest or ribs during this period.  
The veteran was subsequently seen in August 1994, and 
periodically in 2000 and 2001.  The records reflect the 
veteran complained of upper extremity weakness and abdominal 
pain during this period, but are negative for any diagnoses 
regarding the ribs.  

VA outpatient records show treatment beginning in April 2001.  
His primary complaints included headaches, numbness and pain 
in most of his body, and neck and lower back pain with 
radiation to the arms, hands, and legs.  He denied any bowel 
or bladder incontinence.  The assessment in April 2001 was 
"cervicalgia" with radiculopathic symptoms and 
osteoarthritis.

The veteran underwent a VA compensation and pension physical 
examination  (C& P examination) in December 2001.  He 
provided a history of being pinned between a gangplank and a 
trailer in 1973.  He reported that he complained of neck, mid 
back, low back, and chest pain at the time of injury, but he 
received no treatment after he had been evaluated.  The 
veteran stated that since the accident, he has experienced 
increasing pain in his cervical, thoracic, and lower spine 
with increasing numbness in his bilateral upper and lower 
extremities.  Following a physical and X-ray examinations, 
various diagnoses of disabilities of the spine were recorded; 
this examination was negative for any complaint or diagnosis 
of a rib disability, to include residuals of a rib injury. 

The veteran also underwent an examination specifically for 
neurological disorders.  The medical history he provided is 
essentially the same as that given during the spine 
examination.  Additionally, the veteran reported that he lost 
consciousness for some unknown duration at the time of the 
gangplank accident.  He also indicated that he experiences 
rib pain as well as back and chest pain all day, everyday.  
He reported that he has continued to work since being 
discharged from the service, he currently engages only in 
light work.  After a physical examination, the examining 
physician made the following pertinent diagnoses: (1) diffuse 
body pain, tenderness, numbness, and weakness affecting every 
portion of the body, including the upper and lower extremity 
musculature and "axal" musculature; the head and the face 
are also involved; (2) the neurological examination was 
unremarkable given the defective volition during the motor 
evaluation; (3) no evidence of a primary neurological 
abnormality; there was positive evidence of defective 
volition and the patterns described do not correspond to 
reasonable distributions of organic medical illness.  There 
was no diagnosis of a rib disability, to include residuals of 
a rib injury. 

The veteran's supervisor submitted a letter in November 2002 
that stated the veteran has not had any "mishaps" on the 
job from November 1995 to the present.  He also stated that 
the veteran had informed him that he had a service-connected 
disability and had used a lot of sick leave over the last six 
years due to that disability.

The veteran's treating physician from the VA, W.D.L., M.D., 
submitted a statement in December 2002, which concluded that 
the veteran's chronic joint pains clearly began in service 
due to the injury he sustained during the accident at the 
gangplank.  The statement refers to chronic joint pains from 
the cervical to the lumbar area associated with numbness and 
weakness of the hands, pains in the neck, chest wall, and 
back, and increasing pain in the cervical area to lumbar 
spine associated with numbness in the upper and lower 
extremities.  There was no diagnosis of a rib disability, to 
include residuals of a rib injury.

In another statement dated in March 2003, the veteran's VA 
physician described the veteran's history of being injured in 
service and being in a coma for several days, having no 
symptoms for a few years after the accident, then starting to 
experience mild, but tolerable pain that did not interfere 
with his work as a heavy mobile equipment mechanic.  He 
reported that the veteran currently has numbness in both 
hands where he is dropping things, and also has difficulty 
lifting heavy objects and turning the wrench at work.  Dr. L. 
diagnosed chronic back pains and degenerative joint disease; 
there was no diagnosis of a rib disability, to include 
residuals of a rib injury.


LAW AND REGULATIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131 (West 2002).  To 
demonstrate a chronic disease in service, a combination of 
manifestations must be shown that is sufficient to identify 
the disease entity and there must be sufficient observation 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.   Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ANALYSIS

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of a service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The evidence in this matter fails to 
show a current diagnosis of a rib disability.  The record 
substantiates an injury in service that was reported as 
discomfort superior of the rib cage on both sides.  There was 
no diagnosis pertaining to the rib(s) and service medical 
records fail to show any subsequent complaints pertaining to 
the rib(s).  The medical history provided by the veteran 
confirms the absence of complaints for years after the 
gangplank accident.  The veteran's separation physical 
examination also reflects a normal clinical evaluation.  The 
post-service medical evidence of record also fails to show a 
current diagnosis of residuals of a rib injury.

In addition to the absence of medical evidence of a current 
disability, the medical evidence fails to demonstrate any 
relationship between the veteran's discomfort in the rib cage 
area in service and his post-service complaints of daily pain 
in his rib.  The pain appears to be subjective without 
substantiation of a definitive medical diagnosis.  VA does 
not generally grant service connection for pain alone, 
without an identified underlying basis for the symptom.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds.  (The notable exception is 38 C.F.R. § 3.317, which 
permits, in some circumstances, service connection of signs 
or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.)  

The Board concludes that the overwhelming weight of the 
evidence is against a finding of a current rib disability 
that is linked to service.  As the preponderance of the 
evidence is against the claim, the doctrine of reasonable 
doubt is not applicable and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert, supra; Ortiz, v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a rib injury is denied.


REMAND

The remaining issues on appeal are service connection for 
residuals of back and nerve injuries.  The relevant evidence 
is summarized below.

The service medical records show that in July 1973, the 
veteran ambulated to the emergency room for treatment 
following an accident.  He reported that he had been pinned 
on his sides by the gangplank on the brow.  When he underwent 
medical examination, he was in no apparent distress, but he 
did complain of discomfort superior of the rib cage, 
bilaterally.  

Private post-service records show the veteran sought 
treatment in January 1980 for an ache in his chest and a 
backache.  He continued to seek treatment periodically 
between July 1981 and October 1983; no specific complaints or 
diagnoses pertained to the chest or ribs during this period.  
The veteran was subsequently seen in August 1994, and 
periodically in 2000 and 2001.  The records reflect the 
veteran complained of upper extremity weakness and abdominal 
pain during this period.  

VA outpatient records show treatment beginning in April 2001.  
His primary complaints included headaches, numbness and pain 
in most of his body, and neck and lower back pain with 
radiation to the arms, hands, and legs.  He denied any bowel 
or bladder incontinence.  The assessment in April 2001 was 
"cervicalgia" with radiculopathic symptoms and 
osteoarthritis.  Electromyograph and electroencephalogram 
studies were completed in November 2001, showing electrical 
evidence of moderate median neuropathy on the right, a mild 
median neuropathy on the left and mild ulnar neuropathy on 
the right.  The assessment was carpal tunnel syndrome 
bilaterally.  A surgery/neurology consultation in February 
2002 resulted in the impression that pain and weakness was 
fairly subjective.  The impression continued to state that 
pain prevented the veteran from performing well during the 
motor examination.  No surgically correctible lesions were 
seen and symptomatology was not explainable by spinal cord 
lesion.  Diagnosis of chronic low back pain, neck pain with 
mild spondylosis in C4-5, C5-6, mild degenerative disc 
disease at L3-4, L5-S1 with a bulging disc at L5-S1 followed 
CT scans and magnetic resonance imaging (MRI) in May and July 
2001.  A diagnosis of bilateral sacroiliac joint dysfunction 
is reflected in another outpatient entry.  

The veteran underwent a VA compensation and pension physical 
examination  (C& P examination) in December 2001.  He 
provided a history of being pinned between a gangplank and a 
trailer in 1973.  He reported that he complained of neck, mid 
back, low back, and chest pain at the time of injury, but he 
received no treatment after he had been evaluated.  The 
veteran stated that since the accident, he has experienced 
increasing pain in his cervical, thoracic, and lower spine 
with increasing numbness in his bilateral upper and lower 
extremities.  He indicated the numbness is "all over 
beyond" and he was unable to localize any particular area 
that is more profoundly affected.  Complaints also included 
constant pressure in his head over his eyes and significant 
cervical pain.  The veteran reported that he must walk with a 
cane; otherwise, he would collapse.  Following a physical 
examination specifically for the spine and review of x-rays 
of the thoracic spine and MRI(s) of the cervical and lumbar 
spines, the assessment was cervical multilevel degenerative 
joint disease with C5-6 disc protrusion, bilateral upper 
extremity radiculopathy, and lumbar degenerative disc 
disease, multilevel with bilateral radiculopathy, left more 
symptomatic than the right, and thoracic spine degenerative 
joint disease.  No opinion was rendered regarding a nexus 
between a current disability and service.

The veteran also underwent an examination specifically for 
neurological disorders.  The medical history he provided is 
essentially the same as that given during the spine 
examination.  Additionally, the veteran reported that he lost 
consciousness for some unknown duration at the time of the 
gangplank accident.  He also indicated that he experiences 
rib pain as well as back and chest pain all day, everyday.  
He reported that he has continued to work since being 
discharged from the service, he currently engages only in 
light work.  After a physical examination, the examining 
physician made the following pertinent diagnoses: (1) diffuse 
body pain, tenderness, numbness, and weakness affecting every 
portion of the body, including the upper and lower extremity 
musculature and "axal" musculature; the head and the face 
are also involved; (2) the neurological examination was 
unremarkable given the defective volition during the motor 
evaluation; (3) no evidence of a primary neurological 
abnormality; there was positive evidence of defective 
volition and the patterns described do not correspond to 
reasonable distributions of organic medical illness.

The veteran's supervisor submitted a letter in November 2002 
that stated the veteran has not had any "mishaps" on the 
job from November 1995 to the present.  He also stated that 
the veteran had informed him that he had a service-connected 
disability and had used a lot of sick leave over the last six 
years due to that disability.

The veteran's treating physician from the VA, W.D.L., M.D., 
submitted a statement in December 2002, which concluded that 
the veteran's chronic joint pains clearly began in service 
due to the injury he sustained during the accident at the 
gangplank.  The statement refers to chronic joint pains from 
the cervical to the lumbar area associated with numbness and 
weakness of the hands, pains in the neck, chest wall, and 
back, and increasing pain in the cervical area to lumbar 
spine associated with numbness in the upper and lower 
extremities.

In another statement dated in March 2003, the veteran's VA 
physician described the veteran's history of being injured in 
service and being in a coma for several days, having no 
symptoms for a few years after the accident, then starting to 
experience mild, but tolerable pain that did not interfere 
with his work as a heavy mobile equipment mechanic.  He 
reported that the veteran currently has numbness in both 
hands where he is dropping things, and also has difficulty 
lifting heavy objects and turning the wrench at work.  The 
pertinent diagnoses were recorded as chronic back pains and 
degenerative joint disease.

As noted in the decision above, the service medical records 
substantiate the traumatic event that the veteran claims as 
the etiology of his current back and nerve disabilities.  
There is some competent evidence that suggests the veteran's 
joint pains are the result of the gangplank accident in 
service.  However, Dr. L's favorable opinion does not 
adequately address to what extent, if any, he had access to 
pertinent service medical records or post-service medical 
records.  Dr. L's opinion also fails to address the 
discrepancy between service medical records and the veteran's 
medical history of the gangplank accident or what, if any, 
significance post-service employment and trauma had on the 
veteran's current back or nerve disabilities.  The Board 
specifically notes that the record fails to show that the 
veteran complained of a back injury contemporaneous with the 
gangplank incident, during the veteran's remaining 20 months 
of service, or at any time prior to the gangplank incident.  
The record also reveals a significant on-the-job injury post-
service, in which, a 200-pound weight hit the veteran in the 
back and as a result, he was either out of work or on 
restricted duty for many months afterward.  There is also a 
discrepancy in the medical history more recently provided by 
the veteran, in which he reports he was in a coma after the 
gangplank incident, and the service medical records that show 
he walked into the emergency room seeking treatment after the 
gangplank accident, with no report of loss of consciousness.  

Thus, while service medical records and Dr. L's opinion are 
sufficient to warrant further inquiry, Dr. L's opinion is not 
sufficiently probative to substantiate service connection 
without additional detail and explanation.  38 C.F.R. §4.2 
(2004); see also Ardison v. Brown, 6 Vet. App. 405, 407 
(1994) (inadequate examination frustrated judicial review).  
See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (A medical 
examination must consider records of prior medical 
examination and treatment in order to assure a fully informed 
examination.)  

The Court has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination and/or opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It is the 
undersigned's judgment that the veteran should be afforded an 
appropriate examination(s); the examiner(s) should be asked 
to provide an opinion as to whether the veteran's back and 
nerve disabilities are linked to service, to include the 
injury noted above.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for a VA 
examination for the purpose of 
determining the nature and etiology of 
ant back and nerve disabilities that may 
currently be present.  The clinician must 
review the claims file in conjunction 
with the examination.  
 
Based on examination of the appellant 
and a review of the record, including 
the entry relating to the gangplank 
accident and all relevant follow-up 
treatment in service medical records, 
the normal separation examination, and 
treatment records and correspondence 
regarding a post-service on-the-job 
injury, the examiner is requested to 
opine whether it is at least as likely 
as not (50 percent or more probability) 
that any back (to include disability of 
the thoracic and/or lumbosacral spine) 
or nerve disability that may currently 
be present began during or is causally 
related to any incident of service, to 
include the gangplank accident recorded 
in the service medical records. 

All indicated tests or any additional 
examination deemed necessary should be 
accomplished.  The examiner is also 
asked to provide a rationale for any 
opinion expressed.

The appellant is advised that failure to 
report for the scheduled examination may 
have adverse consequences to her claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

2.  The RO should then readjudicate the 
claim.  If it remains denied, the 
appellant and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


